Citation Nr: 0529469	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis.

2.  Entitlement to service connection for osteoporosis, 
claimed as secondary to medication taken for treatment of a 
service-connected disability.

3.  Entitlement to an increased rating for bronchitis, 
currently rated as 60 disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1981 to March 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2001 and August 
2002 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).   In June 2005, a 
hearing was held at the RO before the undersigned Veterans 
Law Judge.   

The issues of entitlement to an increased rating for 
bronchitis and a total disability rating based on individual 
unemployability due to service-connected disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the service 
connection issues has been obtained, and the VA has satisfied 
the duty to notify the veteran of the law and regulations 
applicable to the claims, the evidence necessary to 
substantiate the claims, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on his behalf.


2.  Hepatitis C with cirrhosis was not present during 
service, cirrhosis of the liver was not manifest within a 
year after separation from service, and the currently 
diagnosed hepatitis C with cirrhosis did not develop as a 
result of any incident during service.

3.  The veteran has osteoporosis which developed secondary to 
steroids taken for treatment of his service-connected 
bronchitis.


CONCLUSIONS OF LAW

1.  Hepatitis C with cirrhosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Osteoporosis is proximately due to or the result of a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The VA has promulgated revised regulations 
to implement these changes in the law.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his service connection claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC and SSOC also included 
the requirements which must be met to establish service 
connection.  The communications, such as letters from the RO 
dated in July 2002, July 2003 and January 2005 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The January 2005 letter specifically advised him to 
submit any additional evidence that was in his possession.  
Therefore, the Board finds that the letter complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  The Board also notes that the July 2002 letter 
was provided prior to the adjudication of the service 
connection claims.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
claims file contains the veteran's service medical records.  
His current treatment records have also been obtained.  He 
has also been afforded a hearing.  The Board does not know of 
any additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the Act and implementing 
regulations with respect to the service connection issues 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Hepatitis C With 
Cirrhosis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cirrhosis of the liver is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it through dental work which was performed in 
service.  He also contends that it could have been due to 
air-gun vaccinations which he received during service.  Or, 
he reports, it could have been contracted as a result of a 
homemade tattoo which he received during service.  

During the hearing held before the undersigned Veterans Law 
Judge in June 2005, the veteran testified that he was first 
diagnosed with Hepatitis C in late 2000 or early 2001.  He 
expressed his opinion that a March 1982 blood test conducted 
in service reflected the beginning of a liver dysfunction.  
He reported that he had discussed this matter with his sister 
who worked for a disease control organization.  The veteran 
recounted that during service he had a tattoo of a cross 
modified to became a dagger.  He said that the original 
tattoo was from childhood and he did not have any liver 
enzyme problems then.  He reported that during service he was 
drinking alcohol and some buddies modified the tattoo using a 
needle which had been wrapped in thread and dipped in ink.  
He said that he did not know where the needle had come from.  
The veteran also reported having a great deal of dental work 
done during service by multiple dentists.  He said that 
hepatitis C was not known at that time, and he did not know 
if proper precautions had been taken to guard against it.  
The veteran denied use of intravenous drugs.  He also 
reported that he did not drink alcohol because he did not 
like it.  The veteran also reported that any indication in 
his service personnel records that he was discharged from 
service due to drug abuse was incorrect.  He reported that he 
was accused of being a substance abuser in service, but he 
won his case.  The veteran also expressed his belief that he 
could have contracted hepatitis C through an air gun 
injection in service, though he conceded that this was a weak 
possibility.  

The veteran's service medical records do not contain any 
references to hepatitis or any other disorder affecting the 
liver.  The report of a pre-enlistment medical examination 
conducted in September 1980 reflects that the veteran had a 
tattoo of his initials on his right arm and a tattoo of a 
cross on his left arm.  

The veteran entered active duty in July 1981.  The report of 
a medical examination conducted in service in August 1981 
reflects that it was noted that he had a 4.5 inch blue tattoo 
of his initials on the upper right arm, and a one inch blue 
tattoo of a cross on his upper left arm.  Examination of all 
bodily systems was otherwise normal.  

The service medical records include dental treatment records 
dated from 1981 through 1983 which show dental treatment was 
provided on numerous occasions.  

Blood tests performed in service in March 1982 and April 1982 
reflect that total bilirubin and SGOT were within normal 
limits.  

The report of a medical examination conducted in March 1983 
for the purpose of administrative discharge from service 
reflects that it was stated that the left bicep had a tattoo 
of a dagger.  Physical examination, including examination of 
the abdomen and viscera, was otherwise normal.  

There is no medical evidence of the presence of cirrhosis 
within a year after separation from service.  The earliest 
post service medical record containing any indication that 
the veteran might have a liver disorder is a blood test 
report dated in June 1986 which reflects that some of the 
liver profiles (SGOT and SGPT) were elevated.  However, the 
report does not contain any indication that this was related 
to service.  

In his original claim for disability compensation filed in 
September 1990, the veteran requested service connection for 
liver and spleen problems which were secondary to a lymph 
node removal in service.  However, service connection was 
denied in a decision of February 1991 as there was no 
evidence of a diagnosis of a liver or spleen disorder.  

The earliest diagnosis of the presence of hepatitis C is from 
many years after separation from service.  A VA record dated 
in August 2000 notes that the veteran had recently tested 
positive for that virus.  A VA pathology report dated in 
April 2001 reflects that a liver biopsy was found to be 
consistent with regenerative nodules and inflammation 
consistent with hepatitis C and cirrhosis.  None of the 
treatment records contain any medical opinion linking the 
disorder to service.  

A VA record dated in January 2004 shows that it was noted 
that the Hepatitis C was believed secondary to a tattoo per 
patient.  However, the fact that the veteran's own account of 
the etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

After reviewing all of the evidence of record, the Board 
concludes that there is no basis for linking the hepatitis C 
with cirrhosis, which was not diagnosed until many years 
after separation from service, to his period of service.  To 
link the disorder to the tattoo which reportedly occurred 
during service instead of the risk factors of having two 
tattoos prior to service would be purely speculative.   
Similarly, to relate the disorder to dental work or air-gun 
injections is likewise without any logical basis.   The Board 
has noted that in his testimony the veteran explained his own 
beliefs regarding possible hepatitis infection risk factors 
in service such as when he received injections and dental 
work.  However, lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis  or an opinion  as to the 
cause  of a disability.   See Espiritu v.   Derwinski, 2 Vet. 
App. 492, 494-5 (1992).   Indeed, in view of the absence of 
abnormal  findings in service, and the lack of any record of 
treatment for this disability for several years after 
service, any opinion relating this disability to service 
would certainly be speculative.   Service connection may not 
be based on a resort to pure speculation or even remote 
possibility. See 38 C.F.R. § 3.102.  See also Slater v. 
Principi, 4 Vet. App 43 (1993).    Therefore, the Board finds 
that hepatitis C was not present during service, and it has 
not been shown that it developed after service as a result of 
any incident in service.  Accordingly, the Board concludes 
that hepatitis C was not incurred in or aggravated by 
service.

II.  Entitlement To Service Connection For Osteoporosis, 
Claimed As Secondary To Medication Taken For Treatment Of A 
Service-Connected Disability.

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran asserts on appeal that he is entitled to service 
connection for osteoporosis which he alleges he incurred as a 
result of the medication which he takes for treatment of his 
service-connected respiratory disorder.  He presented 
testimony to this effect during the hearing held in June 
2005.  

The veteran has previously established service connection for 
bronchitis, rated as 60 percent disabling, and a residual 
scar of the right anterior cervical area secondary to biopsy 
of the right cervical nerve, rated as noncompensably 
disabling.  

The veteran has presented a document from a drug company 
which reflects that adverse reactions to prednisone 
potentially include osteoporosis.

The veteran's VA medical treatment records reflect that he 
has been placed on steroids such as predinsone for treatment 
of his respiratory problems for many years. 

A VA medical record dated in January 2004 shows that 
following a bone densitometry study, the impression was that 
the veteran's spine was osteoporotic, and that he was at 
moderate risk for a spinal fracture.  Another VA medical 
treatment record dated in January 2004 shows that the veteran 
would need to start bisphosphonate therapy in light of scan 
results, a recent shoulder fracture, and his chronic steroid 
use due to COPD.  He was given a prescription for Fosamax and 
calcium.  

Based on the foregoing evidence, the Board finds that the 
veteran has osteoporosis which developed secondary to 
steroids taken for treatment of his service-connected 
bronchitis.  Accordingly, the Board concludes that 
osteoporosis is proximately due to or the result of a 
service-connected disability.  


ORDER

1.  Service connection for hepatitis C with cirrhosis is 
denied.

2.  Service connection for osteoporosis, claimed as secondary 
to medication taken for treatment of a service-connected 
disability, is granted.


REMAND

The veteran contends that the RO should have assigned a 
higher rating for his service connected bronchitis.  He also 
asserts that he is entitled to a total disability rating 
based on individual unemployability due to his service-
connected disabiities.  The Board's review of the claims file 
reveals that additional relevant evidence exists and should 
be obtained prior to further appellate review.  The veteran 
has reported that he previously applied for VA vocational 
rehabilitation but was denied because it was felt that his 
service-connected respiratory disability precluded 
employment.  A letter verifying that his claim for vocational 
rehabilitation was denied is in the claims file, but the 
vocational rehabilitation folder is not associated with the 
veteran's claims file.  The vocational rehabilitation folder 
may contain evidence which is relevant to the veteran's 
claims for an increased rating and unemployability benefits.  

The Board also notes that the veteran has reported that he 
has applied for disability benefits by the Social Security 
Administration based on his service-connected disabilities.  
The records from the Social Security Administration should 
also be obtained.  

Finally, a VA examination is necessary to evaluate the claims 
as there is no current examination which contains all 
necessary findings regarding the severity of impairment.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Once the requested records have been 
added to the claims file, the veteran 
should be afforded medical examination, 
to include a social and industrial 
survey, for the purpose of assessing the 
effect of his service-connected 
disabilities on his ability to engage in 
activities of employment.  Pulmonary 
function testing should be conducted, and 
the report should contain all information 
regarding the criteria for a 100 percent 
rating under Diagnostic Code 6600.  The 
examination should also reflect the 
severity of any orthopedic impairment due 
to the veteran's osteoporosis.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
offer an opinion as to the extent to 
which the service-connected disabilities 
impair the veteran's ability to engage in 
gainful employment.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine if the benefits 
sought on appeal may be granted.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


